Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
           Amended claims 20-27 and new claim 30 have been examined on the merits.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 20-27 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US 10,595,550 (01/22/2014).  Although not identical, the conflicting claims are not patentably distinct from each other because in both cases, the claims are drawn to the same and/or a similar composition. 
For example, US Patent 10,595,550 now referred to as Busman reads on claims 20-27 and 30 of the claimed invention because both inventions teach a composition (as a single unit dosage of a carbonated beverage) consisting of a premixed solution of a carbonated liquid and an active ingredient such as a doxylamine, wherein the doxylamine is available for immediate release and absorption in the stomach upon ingestion; and a plurality of additives (as claimed in claims 27 and 30 of the claimed invention and the cited reference’s 6) and further comprising active therapeutic ingredients selected from a group consisting of expectorants, NSAIDs, antihistamines, sleep aids, antiemetics, anti-nausea agents, antitussive agents, cough-suppressants, mucolytic agents, psychoactive agents, antidotes, acetaminophen, ibuprofen, naproxen, salicylic acid, chloroquine, tetrahydrocannabinol (THC) and Yohimbe bark extract (as claimed in claim 23 of the claimed invention and the cited reference’s claims 2-3) (see entire document including e.g.-title, abstract and claims, especially claims 2-3 (discloses the claimed active therapeutic ingredients) and claim 6 (discloses the claimed plurality of additives). Further, the instantly claimed invention encompasses and/or is encompassed by the claimed invention of U.S. Patent No of US 10,595,550. 

Response to Arguments
	Applicant’s arguments submitted on 09/15/2022 have been carefully considered and are deemed persuasive. 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             

/MICHAEL BARKER/Primary Examiner, Art Unit 1655